Citation Nr: 0839042	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of status post right knee 
arthroscopic medial meniscectomy with chronic right-sided 
patellofemoral syndrome.  

2.  Entitlement to an initial (compensable) rating for the 
service-connected insomnia, not otherwise specified (NOS).  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to June 
2004.  

These matter come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision in which the 
RO, in pertinent part, granted service connection and 
assigned an initial 10 percent rating for the veteran's right 
knee disability and an initial noncompensable (no percent) 
rating for insomnia, NOS, effective beginning on July 1, 
2004.  

As the appeal arises from a request for higher initial 
ratings following the grant of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

As a final preliminary matter, the Board notes that, in a 
November 2006 VA Form 646, the veteran's representative 
asserted that the veteran used the words "propriety of the 
initial evaluation[s]" in his substantive appeal and that 
this wording embodies a claim that the September 2004 
decision on appeal contains clear and unmistakable error 
(CUE) for failing to grant higher initial ratings.  Since 
this appeal stems from an initial rating decision, which 
granted service connection and assigned the initial ratings 
that are in dispute, there is no final RO decision that could 
be subject to a CUE attack, and therefore any issue of CUE is 
not in appellate status.  See Link v. West, 12 Vet. App. 39, 
45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  




FINDINGS OF FACT

1.  Since the award of service connection, the residuals of 
the right knee arthroscopic medial meniscectomy are shown to 
have been manifested, objectively, by extension to 0 degrees, 
flexion from 0 to 110 degrees and complaints of pain, 
fatigue, weakness and lack of endurance without evidence of 
incoordination, with repetitive use or during flare-ups; 
there is no medical evidence of subluxation or lateral 
instability, ankylosis, dislocation of semilunar cartilage, 
or impairment of the tibia or fibula.  

2.  Since the award of service connection, the insomnia is 
shown to have been manifested by chronic sleep impairment 
that more nearly approximate occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
following periods of sleep disturbances.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of 
status post right knee arthroscopic medial meniscectomy with 
chronic right-sided patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5262 (2008).

2.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected insomnia, NOS, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 
4.20, 4.130 including Diagnostic Code 9413 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

The RO's February 2004 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including informing 
the veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claim are received by 
VA.  

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  In addition, in 
an April 2004 letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the veteran's claims for higher ratings, as well 
as what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA.  

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
(NOD) begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105 (West 2002).  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.

Thus, in this type of circumstance, VA is not required to 
issue a new VCAA notice letter.  See VAOPGCPREC 8-2003.  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement is 
not resolved.  Id.  The RO issued an SOC addressing the 
higher rating claims in February 2006, that set forth the 
criteria for higher ratings for the disabilities on appeal.  

In the present appeal, although the veteran was not 
specifically provided the notice required by Dingess/Hartman, 
until March 2006, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

In the instance in which the Board has assigned a higher 
disability rating, the RO will be responsible for addressing 
any notice defect with respect to the effective date elements 
when effectuating the award.  With respect to the claims that 
have been denied, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, and the reports of VA 
examinations conducted in March 2004 and August 2005.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.  

The Board acknowledges that, in his Substantive Appeal, the 
veteran expressed his belief that the August 2005 VA 
examinations were cursory or inadequate, noting that the 
orthopedic examiner was an occupational health specialist, 
who more than likely did not have the expertise to examine 
his knee, and that the psychiatric examiner's findings were 
misquoted as otherwise he would have been given a compensable 
rating.  

Regarding the veteran's assertion about the orthopedic 
examiner's qualifications, the Board notes that the 
orthopedic examiner is a physician and also has a masters 
degree in Public Health.  

The Court has held that VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under 38 C.F.R. 
§ 3.159(a)(1)."  Cox v. Nicholson, 20 Vet. App. 563 (2007) 
(finding that VA satisfied its duty to assist by providing a 
medical examination performed by a nurse practitioner).  

Here, the examination findings in both the orthopedic and 
psychiatric examination reports are sufficiently detailed 
with recorded history, clinical findings, and adequate 
testing; therefore, the Board finds that the two examination 
reports are competent medical evidence.  

Additionally, it is not shown that these examinations were in 
some way incorrectly prepared or that the VA examiners failed 
to address the clinical significance of the veteran's right 
knee and sleep disabilities.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  

In summary, the duties imposed by VCAA have been considered 
and satisfied.  Through notice of the RO, the veteran has 
been notified and made aware of the evidence needed to 
substantiate his higher rating claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with 
either claim.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate diagnostic codes identify the 
various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


A. Right Knee

The veteran maintains that his right knee disability would be 
more appropriately rated as a moderate disability under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, under 
which recurrent subluxation or lateral instability is rated, 
a 10 percent rating is assigned for slight impairment, a 20 
percent rating is assigned for moderate impairment, and a 
maximum 30 percent rating is assigned for severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

The terms "slight," "moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  

The veteran's service treatment records reflect that, in 
February 2001, the veteran complained of right knee pain with 
swelling and decreased range of motion over the past three 
months.  He did not recall any trauma.  A magnetic resonance 
imaging (MRI) of the right knee revealed a complex tear of 
the posterior horn medial meniscus, medial compartment 
chondromalacia and moderate effusion.  

Later, the veteran was placed on physical profile and 
underwent a right medial (partial) meniscectomy in June 2001, 
followed by a 30-day convalescence period.  

During a February 2003 follow-up, the veteran was found to be 
suffering chronic intermittent right knee pain, likely with 
some early degenerative changes, status post meniscal injury 
and repair.  He was counseled to continue Motrin as needed 
and to limit activities as needed during acute flares of 
inflammation.  In a January 2004 medical examination report, 
the veteran was noted to have intermittent bilateral knee 
pain.  

In a March 2004 pre-discharge VA examination report, the 
examiner noted that the right knee disability had existed 
since 2000 and was not due to an injury.  The veteran 
underwent an arthroscopic medial meniscectomy in June 2001.  

During the examination, he reported symptoms of pain and 
swelling of the knee joint with activity, followed by pain 
and stiffness of the knee joint with cessation of activity.  

The veteran indicated that squatting was a problem.  The 
symptoms described occurred constantly.  His right knee 
condition did not cause incapacitation or result in any time 
lost from work.  He took Motrin and had not had any 
prosthetic implants of the joint.  

The veteran indicated that his functional ability was 
decreased due to decreased mobility and desire to perform 
activities which involved the use of the right knee joint.  

On examination, the veteran's gait was normal and he did not 
require an assistive device for ambulation.  The knee joint's 
appearance was within normal limits on the right; crepitus 
was noted on examination.  

His range of motion of the right knee was from 0 degrees to 
120 degrees without pain, and from 0 degrees to 140 degrees 
with pain.  The examiner added that right knee motion was 
limited by pain and that pain had the major functional 
impact, but range of motion was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  

The drawer and McMurray's tests were within normal limits.  
The X-ray studies of the right knee were normal.  The 
diagnosis was that of status post arthroscopic medial 
meniscectomy 6/2001 and chronic right-sided patellofemoral 
syndrome.  The examiner added that the subjective factors 
were pain and stiffness in the knee joint with running and 
after a period of prolonged immobility.  The objective 
factors were a painful range of motion and crepitus.  

Based upon the results of this examination report, the RO 
granted service connection for residuals of status post right 
knee arthroscopic medial meniscectomy with chronic right-
sided patellofemoral syndrome.  

The veteran's right knee disability is rated by analogy as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5019, pertaining to bursitis.  38 C.F.R. § 4.20 (2008).  
Under Diagnostic Code 5019, such disabilities will be rated 
on limitation of motion of the affected part(s), as 
degenerative arthritis.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  

VA General Counsel has held that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOGCPREC 9-2004.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a maximum 30 
percent rating is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a maximum 50 percent rating is warranted for 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2008).  

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of an 
initial rating in excess of 10 percent for the veteran's 
right knee disability at any time during the appeal period.  
Thus, staged ratings under the holding in Fenderson and Hart 
are not warranted.  

During an August 2005 VA orthopedic examination, the veteran 
reported that, after playing volleyball in the winter of 
2000, he began having swelling and pain in the right knee.  
He was diagnosed with patellofemoral syndrome and surgery was 
performed in June 2001 secondary to a complex tear of the 
posterior horn of the medial meniscus.  This condition is due 
to injury.  

The veteran complained of constant symptoms of swelling, pain 
and difficultly completing daily tasks.  He reported that the 
physician recommended incapacitation consisting of two times 
per month, lasting for one to three days.  Over the past 
year, it had been 15+ times with a total of 40 to 70 days.  
Treatment was consistent with Motrin 800 mg 3 times a day, as 
well as rest, elevation, and ice.  He denied any prosthetic 
implants.  

Functional impairment included increased pain and swelling 
during periods of prolonged driving as well as kneeling, 
standing, or walking.  He stated that he was unable to 
complete his work or do any yard work.  The veteran denied 
any lost time from work, but indicated that he has limited 
ability to enjoy recreational activities.  

On examination, the veteran's gait was normal and he did not 
require an assistive device for ambulation.  The knee joint's 
appearance was within normal limits on the right.  The knee 
joints were not fixed in any ankylosis or fixed position.  
Range of motion of the right knee was flexion from 0 degrees 
to 110 degrees, with increased pain when attempting to exceed 
110 degrees; and extension to 0 degrees.  

After repetitive use or during flare-up, the veteran had 
pain, fatigue, weakness, and lack of endurance on the right 
without evidence of any incoordination.  The major factor 
appeared to be pain.  The examiner added that he was unable 
to determine the additional limitation in degrees without 
resort to speculation.  The X-ray studies of the right knee 
were normal.  There was no change in the diagnosis from that 
given by the March 2004 examiner.  

As indicated, the August 2005 VA examination revealed range 
of motion from 0 to 110 degrees without pain.  Given the pain 
on extreme range of motion beginning at 110 degrees, there 
would still have to be an objective showing of significant 
loss of motion to warrant assignment of any higher rating 
under either Diagnostic Code 5260 or 5261.  Such is not the 
case here.  

Therefore, even taking into account any loss of motion due to 
pain, fatigue, weakness, and lack of endurance, after 
repetitive use or on flare-up, his adverse symptomatology 
does not equate to the criteria for either a higher or a 
separate evaluation under Diagnostic Code 5260 and/or 
Diagnostic Code 5261.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a; DeLuca, 8 Vet. App. at 204-7.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable muscle spasm.  Thus, while the Board 
acknowledges the complaints of pain, fatigue, weakness and 
lack of endurance, given the objective findings pertaining to 
actual functional loss to the right knee, the overall record 
indicates that he is adequately compensated for such pain by 
the 10 percent rating assigned for his service-connected 
right knee disability.  

None of the examiners found objective evidence of right knee 
incoordination, instability or recurrent subluxation.  
Therefore, the record does not provide a basis for warranting 
a rating in excess of 10 percent under Diagnostic Code 5257.  

The Board further points out that there is no other 
potentially applicable diagnostic code under which a rating 
in excess of 10 percent could be assigned for the right knee 
disability.  In this regard, the Board notes that it is 
neither contended nor shown that the veteran's right knee 
disability involves ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), or 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a.  

For all the foregoing reasons, the Board finds that an 
initial rating in excess of 10 percent for the veteran's 
right knee disability must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


B.  Insomnia

The veteran contends that the VA psychiatric examiner's 
findings were misquoted, otherwise he would have been given a 
compensable rating.  

His service treatment records show that, during a January 
2004 medical examination, the veteran reported a possible 
sleep disorder, indicating that he never seemed to get enough 
sleep and had tossed and turned for 15 years.  The examiner 
noted that the veteran had restless sleeping during REM.  

During a March 2004 VA pre-discharge examination, the veteran 
reported having had sleep problems for about 14 years.  He 
indicated that he went to sleep okay, but would just wake up.  
Then, he would stand there, talk some, or would kick in the 
bed.  Once, he choked his wife, which she confirmed.  But the 
veteran did not remember doing any of these things.  The time 
that he kicked his wife in bed, was when he dreamt that some 
dogs were in the yard and he was kicking the dogs to get them 
to leave.  

The veteran reported that frequency varied from twice a month 
to twice a week.  He stated that he never even wakes up, and 
that sometimes he was tired the next day, if his wife told 
him that he had an episode.  The veteran admitted that he did 
snore a bit, but not every night and not severely.  He denied 
any anxiety, depression, or psychosis, intrusive memories or 
nightmares.  

His wife stated that the veteran had been worse over the past 
year, noting that he would jerk his knee into her ribs in the 
middle of the night.  She agreed that the veteran was not 
awake during such episodes.  At times, his wife reported that 
he might sit up on the side of the bed and start talking 
nonsense and sometimes she would ask him questions and he 
would answer her.  A few times, the veteran had gotten up, 
walked around, and returned to bed.  But the next day he 
never recalled anything.  

On examination, the veteran was neatly groomed and dressed; 
he was alert and oriented times four.  He behaved normally.  
The veteran was not hostile or belligerent.  He did not 
exaggerate his symptoms.  Speech was normal, spontaneous and 
logical without flight of ideas or loose associations.  He 
gave goal-directed answers.  The veteran was not homicidal or 
suicidal.  No hallucinations, delusions, paranoia or ideas of 
reference were noted.  The veteran was not depressed or 
anxious.  Judgment and insight were good.  His intelligence 
was above average.  The diagnoses included insomnia, NOS.  A 
Global Assessment of Functioning (GAF) score of 75 was given.  

Based upon the results of this examination report, the RO 
granted service connection for insomnia, NOS.  

The veteran's insomnia is rated by analogy as noncompensable 
under 38 C.F.R. § 4.130, Diagnostic Code 9413, pertaining to 
anxiety disorder, NOS.  38 C.F.R. § 4.20.  The Board notes 
that psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2008).  

Under the formula, a noncompensable evaluation is assigned 
when a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.  

A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

As a threshold issue, the Board notes that the most important 
consideration in determining the severity of a psychiatric 
disorder for VA purposes is the level of occupational and 
social impairment; not all symptoms listed in the rating 
criteria need to be present in order for a rating to be 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  

Considering the evidence in light of the above, and resolving 
all doubt in the veteran's favor, the Board finds that, since 
the effective date of the grant of service connection, the 
veteran's symptoms of the service-connected insomnia do more 
closely resemble the criteria for an initial 10 percent 
rating.  

During an August 2005 VA psychiatric examination, the veteran 
reiterated that over the past 15 years he had acted out in 
his sleep.  He would violently kick his feet and swing his 
arms; he would jump out of bed and stand in the bedroom; and 
he would carry on a conversation with his wife and not 
remember any of this.  At times, he would wake up sweating 
profusely.  

Once, he attempted to strangle his wife while sleeping.  The 
veteran stated that he would be exhausted the following day.  
He reported that the last episode was the night before last 
and episodes occur about twice a week.  The examiner noted 
that the veteran's ability to perform daily functions during 
remission/partial remission is good.  

The veteran stated that he is not receiving any treatment for 
his psychiatric condition, nor had he received psychotherapy 
within the past year.  He had never been hospitalized for 
psychiatric reasons.  During his military service, the 
veteran did not have any disciplinary infractions and did not 
have any adjustment problems.  

Following discharge from service in July 2004, he has worked 
as a marine fisheries technician and the relationship with 
his supervisor and co-workers was good.  He has not had any 
legal problems since leaving military service.  While 
performing this job, he has not lost any time from work.  

On examination, the veteran's orientation was within normal 
limits.  His behavior, thought processes, appearance and 
hygiene were appropriate.  His affect and mood were normal.  
Communication and speech were within normal limits.  Abstract 
thinking was normal.  Memory was within normal limits.  Panic 
attacks, homicidal and suicidal ideation, and obsessional 
rituals were absent.  There were no delusions or 
hallucinations by history or observation.  Judgment was not 
impaired.  

There was no change in the diagnosis from that given by the 
March 2004 examiner.  A GAF score of 80 was given.  The 
examiner added that mentally, the veteran does not have 
difficulty performing activities of daily living.  He is able 
to establish and maintain effective work and social 
relationships.  The veteran has no difficulty understanding 
commands and appears to pose no threat of persistent danger 
or injury to self or others.  

The evidence shows that any occupational and social 
impairment due to the veteran's insomnia are due to mild or 
transient symptoms which decrease his work efficiency and 
ability to perform occupational tasks during periods 
following episodes of sleep disturbances.  

The veteran reported that sometimes he is tired the day after 
one of his episodes.  The August 2005 VA examiner indicated 
that the veteran's symptoms occurred constantly, that is, he 
had chronic sleep impairment, but that his ability to perform 
daily functions during remission/partial remission was good.  

In evaluating the veteran's insomnia, the Board has also 
considered the GAF scores assigned, and the definition of 
those scores.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  

However, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a) (2008).  

Here, only GAF scores of 75 and 80 have been assigned.  Under 
the DSM-IV, GAF scores between 71 and 80 are indicative that, 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).  Thus, 
even though the veteran is not taking any medication for his 
chronic sleep impairment, his condition results in tiredness 
the day after an episode and more nearly approximates a 
rating of 10 percent.  

Furthermore, the probative medical evidence does not 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, and/or mild memory loss so as to warrant a 30 
percent rating.  

Even though the veteran suffers from chronic sleep 
impairment, the August 2005 VA examiner noted that the 
veteran's ability to perform daily functions during 
remission/partial remission is good.  Moreover, examination 
of the veteran's neurologic/psychiatric systems was 
unremarkable.  

Thus, based on the fact that the veteran's symptoms, when 
present, are transient and appear to decrease work efficiency 
and ability to perform occupational tasks during periods of 
significant fatigue following a sleep disturbance episode, 
only a 10 percent rating is warranted.  

Based on this analysis, and resolving the doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected insomnia approximates the criteria for an initial 
10 percent, but no higher, rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. a 53-56.  

Based upon the record, the Board finds that at no time, since 
the effective date of service connection, has the veteran's 
insomnia been more disabling than that warranted by a 10 
percent rating; thus, staged ratings under the holding in 
Fenderson and Hart are not warranted.  

Finally, the Board finds that the evidence does not present 
such an exceptional or unusual disability picture "as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing in the record on appeal that the veteran's 
service-connected right knee disability and/or insomnia has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  

Even the veteran has stated that he has not lost any time 
from work due to either disability, nor has he been 
hospitalized for his right knee since his surgery in June 
2001.  He has never been hospitalized for any psychiatric 
disability.  

In the absence of such factors, the Board is not required to 
discuss the possible application of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  



ORDER

An initial rating in excess of 10 percent for the service-
connected residuals of status post right knee arthroscopic 
medial meniscectomy with chronic right-sided patellofemoral 
syndrome is denied.  

An initial 10 percent rating for the service-connected 
insomnia, NOS, is granted, subject to the regulations 
governing payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


